DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 05/20/22, has not been entered because it is not a complete listing of claims (i.e. it is a blank page). 

3. Claims 28, 35, 37, 40, and 42-44 (from 03/21/22) are pending and under consideration. Claims 1-27, 29-34, 36, 38, and 41 are cancelled. No claims are amended herein.

Terminal Disclaimer
4.  The terminal disclaimer filed on 05/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,202,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/22/22:
The rejection of claims 28, 35, 37, 40, and 42-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,202,630, found on page 4 at paragraph 7, is withdrawn in light of Applicant’s submission of a proper Terminal Disclaimer (see above).


Allowable Subject Matter
6.  Claims 28, 35, 37, 40, and 42-44 are allowed.

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 31, 2022